Name: Council Regulation (EEC) No 1588/83 of 14 June 1983 fixing the production target price, the production aid and the intervention price for olive oil for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/36 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1588/83 of 14 June 1983 fixing the production target price, the production aid and the intervention price for olive oil for the 1983/84 marketing year Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136/66/EEC ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Whereas Article 81 of the 1979 Act of Accession laid down the criteria for fixing the production aid appli ­ cable in Greece ; whereas , on these criteria, the abovementioned aid should be fixed at the level indicated below ;Having regard to Council Regulation No 136/66/ EEC of 22 September 1966 on the common organ ­ ization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 4 (4) and 5(1 ) thereof, Whereas the production target price and the inter ­vention price are fixed for a specific standard quality ; whereas the reasons which led to the deter ­ mination of the standard quality for the 1981 /82 marketing year are still valid ; whereas that standard quality should therefore remain unchanged, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), HAS ADOPTED THIS REGULATION : Having regard to the opinion of the Economic and Social Committee (5), Whereas , when the production target price for olive oil is fixed, account should be taken of the objec ­ tives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Article 1 For the 1983/84 marketing year, the production target price, the production aid and the inter ­ vention price for olive oil shall be as follows : (a) production target price : 319,42 ECU per 100 kilograms ; (b) production aid :  for Greece : 40,52 ECU per 100 kilograms ;  for the other Member States : 70,26 ECU per 100 kilograms ; (c) intervention price : 229,92 ECU per 100 kilograms. Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136/66/EEC ; Whereas , if the producer is to receive a fair income, the production aid must be fixed in the light of the impact which the consumption aid has on part of the production ; (') OJ No 172, 30. 9 . 1966, p . 3025/66. Article 2 The prices specified in Article 1 relate to semi-fine virgin olive oil with a free fatty acid content, expressed as oleic acid, of 3,3 grams per 100 grams. 0 OJ No L 162, 12 . 6 . 1982, p. 6 . 0 OJ No C 32, 7 . 2 . 1983 , p. 11 . (4) OJ No C 96, 1 1 . 4. 1 983, p. 47 . (5) OJ No C8 1,24. 3 . 1983 , p. 6 . 22 . 6 . 83 Official Journal of the European Communities No L 163/37 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE